It does not appear that the viewers appointed by the court were sworn agreeable to the direction of the law respecting public roads; nor have the viewers reported the conveniences and inconveniences which will result, as well to individuals as to the public, if the road should be opened. The judgment of the court of Gallatin, therefore, in directing the road to be opened without having ■complied with the requisitions of the act concerning public roads, is erroneous. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which ás ordered to be certified to the said court.